394 F.2d 513
Henry A. McCLELLAN, Jr. and Janet McClellan, Appellants,v.Laurie W. TOMLINSON, District Director of Internal Revenue, Appellee.
No. 25369.
United States Court of Appeals Fifth Circuit.
May 20, 1968.

Appeal from the United States District Court for the Middle District of Florida; William A. McRae, Jr., Judge.
Samuel L. Payne, Frank C. Decker, Jacksonville, Fla., for appellants.
Edward F. Boardman, U. S. Atty., Tampa, Fla., Mitchell Rogovin, Asst. Atty. Gen., Richard C. Pugh, Lee A. Jackson, William A. Friedlander, Ann E. Belanger, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before POPE,* TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed from the Bench.



Notes:


*
 Of the Ninth Circuit, sitting by designation